Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/20/2020 has been entered. New Claims 21-40 are pending are examining below. 
Applicant's amendments have overcome the drawing objections, claim objections, and the 112 rejections previously set forth in the Non-Office Action mailed 08/20/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, the language “thereto” in the phrase “wherein said first cutting table is slid toward said cutting tool for feeding the work piece thereto in order to cut the work piece by said cutting tool”, the last sentence of the 2nd last paragraphs, is unclear whether the “thereto” refers to the first cutting table or the workpiece or both the first 
Claim 21, the last paragraph, “said second cutting head guide rail” lacks of antecedent basis in the claim. This citation is indefinite because it is unclear whether the claim inherently has this structure or refers a new structure or refers to previously introduced this structure. Claims 24 and 31 have the same issue.
All claims dependent from claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sudou (US 2010/0236369) in view of Cramer et al (US 2017/0173712; hereinafter Cramer) and Schonfelder (US 6990882).
Regarding claim 21, Sudou shows a saw machine system (1, Figures 1-24), comprising:
a modular saw machine (including a cutting tool or a saw blade of a saw device 50) which comprises a frame (Applicant loosely claims a “frame” without providing or defining what structure be, thus a housing 62 including a main base 52, Figures 6 and 14 meet this limitation), a cutting tool guard (a saw cover 63), a driving motor (Figure 14 and Para. 63) coupled to said frame at a position adjacent to said cutting tool guard and a cutting tool (saw blade 61) driven to rotate by said driving motor for cutting a workpiece, and a plurality of hand screws (the main plate 52 of Figures 6B-C or the main plate 152 in Figures 8A and C have two screws 52B. See a hand screw discussion below)
(With regards to “hand screws”, Applicant loosely claims hand screws without providing any specific structure to consider screws as hand screws. By www.dictionary.com, a hand screw is a screw that can be tightened by the fingers, without the aid of a tool. Therefore, screws “52B” in Fig. 6B as an example, the screws have an enlarged head enabling a user to grasp and turn the screws. As results, Sudou’s screws perform and meet this limitation); and
an implement set (a sub-plate 53 in Figures 6A-D and 8A-C, and a base 10 of a first embodiment in in Figure 11, and a base 100 of the second embodiment in Figures 15-17) including a portable hand-held saw machine implement (the sub-plate 53 in Figures 6A-D and 8A-C) interchangeably coupled to said modular saw machine to transform between different types of saw machine, 
wherein said portable hand-held saw machine implement comprises a skid (the sub base 53) detachably coupled to said modular saw machine via said hand screws (screws 52B) to form a portable hand-held saw machine (Figure 5 “a portable hand-held saw machine 1” which has the skid or the sub base 53 removably attached to the portable hand-held saw machine as seen in Figures 6A-6C and Applicant’s specification, para. 54) for making cuts on the work piece when said skid is configured for sliding on the work piece.
However, Sudou fails to show a fixed-head saw machine implement, and a cutting-head guide-by-rail saw machine implement.
Cramer shows a saw device (Figures 1A-1C) that has a modular saw machine (a saw 99) removably attached to a fixed-head saw machine implement (a saw mount system 101, Figure 1A), wherein the fixed-head saw machine implement comprises a table frame (a support unit 110, Figure 1C) and a first cutting table (a work table 150) slidably mounted on the table frame for supporting the work piece (Para. 50), wherein said table frame has a supporting arm (an upper unit 120, Figure 1A), wherein said modular saw machine is detachably coupled at a top end of said supporting arm of said table frame above said cutting table to form a fixed-head saw machine (Figure 1B), wherein said first cutting table is slid toward said cutting tool for feeding the work piece thereto in order to cut the work piece by said cutting tool (Para. 50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the saw machine system 
With regards to the “cutting-head guide-by-rail saw machine implement”, Schonfelder shows a modular saw machine (a portable saw 16),  a second cutting table (10, Figures 1-4 and Abstract, “a saw table”) and a cutting head guide rail (Figure 1 of Schonfelder shows railing tracks 36, 38, the cradle 24, and trips 48, 50) coupled on said cutting table, wherein said modular saw machine is detachably and slidably coupled at said cutting head guide rail to form a cutting-head guide-by-rail saw machine,
wherein said cutting table is configured for supporting the work piece in a stationary manner, such that said modular saw machine is slid at said second cutting head guide rail for cutting the work piece stationary placed on said second cutting table (a device 12 including a bolt and nut 68, Figure 2 and Col. 5, lines 1-2 of Schonfelder, “the workpiece may be further clamped to the saw table 10”, which intrinsically has a clamping device for retaining the workpiece on said cutting table and meet this limitation and Col. 2, lines 62-64 “The device 12 allows the workpiece to be set in position”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the portable handheld saw machine of Sudou to include a cutting-head guide-by-rail saw machine implement (kit), as taught by Schonfelder, in order to allow the portable saw machine to be used as a sliding saw machine for longitudinally cutting (Figures 1-2 of Schonfelder).
Regarding claim 22, the modified system of Sudou shows that the skid (the sub base 53 of Sudou) has two coupling ends (53A, Figure 6B of Sudou) detachably 
Regarding claim 24, the modified system of Sudou shows that said cutting-head guide-by-rail saw machine implement further comprises one or more anchors coupled at said second cutting head guide rail for retaining the work piece on said cutting table in a stationary manner, such that said modular saw machine is slid for cutting the work piece (Applicant loosely claims one “anchor” without providing or defining what structure be, thus, a device 12 including a bolt and nut 68, Figure 2 and Col. 5, lines 1-2 of Schonfelder, “the workpiece may be further clamped to the saw table 10”, which intrinsically has a clamping device for retaining the workpiece on said cutting table and meet this limitation and Col. 2, lines 62-64 “The device 12 allows the workpiece to be set in position”). 
Regarding claim 25, the modified system of Sudou shows that said cutting head guide rail comprises two guide arms (36, 38, Figure 1 of Schonfelder) extended parallel with each other, wherein said modular saw machine is slidably coupled between said guide arms to ensure a stable sliding movement of said modular saw machine (Figure 2 of Schonfelder).
Regarding claim 26, the modified system of Sudou shows that said cutting-head guide-by-rail saw machine implement further comprises a cutting table frame (Col. 1, line 62, “a pivot foot” and Col. 2, line 55, “a pair of sawhorses” of Schonfelder) that said 
Regarding claim 28, the modified system of Sudou shows that said cutting-head guide-by-rail saw machine implement further comprises a cutting table frame that said second cutting table is supported on said cutting table frame to elevate said second cutting table. See the discussion in claim 26 above.
Claims 21-22, 24-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Cramer and Schonfelder and Ende (US 7958641).
Regarding claims 21-22, 24-26, 28, Sudou shows all of the limitations as stated above except that Suduo does not clearly show, for the purposes of this alternative rejection only, hand screws for securing the sub-base (skid).
	Ende shows the saw system that uses hand screws (a screw 75 as seen in figure 22 and Col. 18, lines 8-11 “a thumb screw insert 31…for receiving a tight screw 75”, therefore, the screw 75 is a thumb screw and meets the hand screw limitation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the screws (52B) of the portable saw machine of Sudou to have screws to be hand screws, as taught by Ende, in order to allow the portable saw machine to be coupled to the skid (sub-base) via hand screws without using any additional tool.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Cramer and Schonfelder and in view of Te Kolste (US 4483071).
alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Cramer, Schonfelder, Ende, and Te Kolste for hand screws of purposes.
Regarding claim 23, the modified system of Sudou shows all of the limitations as stated above except that the portable hand-held saw machine implement comprises “an anchor and guide strut mechanism for making circular cuts on the work piece, wherein said anchor and guide strut mechanism comprises an anchor strut arranged for being coupled at the work piece to define a fixed point, and a guide arm having one end portion detachably coupled to said modular saw machine via said hand screws and an opposed end portion adjustably and rotatably coupled at said anchor strut to selectively adjust a distance between said anchor strut and said cutting tool”.
Te Kolste shows a saw system (Figures 1 and 7-8) including a circular hand saw machine (Col. 1, line 6 and Title of the art), wherein the saw system mounts to a saw implement (a saw guide, Figures 7-8) by screws (8), which comprises an anchor and guide strut mechanism (35-37, Figure 8 that includes a bar 13 and a sliding member 15) for making circular cuts on a work piece (Col. 6, lines 1-3), 
wherein said anchor and guide strut mechanism comprises an anchor strut (a pin 35) arranged for being coupled at the work piece (a panel 9, Figure 8) to define a fixed point, and a guide arm (13) having one end portion detachably coupled to said modular saw machine via a screw (8, Figure 8) of a base (1) of the circular hand saw (please note that the rod 25 of Figure 8 belongs to the guide or said anchor and guide strut mechanism, as disclosed in Col. 5, lines 46-56) and an opposed end portion adjustably 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the portable handheld saw machine of Sudou to include an anchor and guide strut mechanism, as taught by Te Kolste, in order to allow the portable handheld saw machine to be used for circular sawing (Col. 6, lines 1-3 of Te Kolste).
With regards to the “hand screws”, see the reference of Ende in the claim 21 rejection above.
Regarding claim 27, the modified system of Sudou shows that said cutting-head guide-by-rail saw machine implement further comprises a cutting table frame (Col. 1, line 62, “a pivot foot” and Col. 2, line 55, “a pair of sawhorses” of Schonfelder) that said second cutting table is supported on said cutting table frame to elevate said second cutting table.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Sudou in view of Cramer and Schonfelder and in view Wikle et al (US 2013/0152407) hereinafter Wikle.
Please note that these Claims 29-30 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Cramer, Schonfelder, Ende, and Wikle for hand screws of purposes.

detachably coupled at said frame to form the hand-held device.
Wikle shows a portable circular saw machine (Figures 1-2) comprising a handle frame (20, 21, Figure 2) detachably coupled at a housing of said circular saw machine via screws (25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the portable saw machine of Sudou to include a handle frame coupled thereat to said modular saw machine, as taught by Wikle, in order to provide a secure and balanced position for carrying the portable saw machine (Para. 32 of Wikle).
Claims 31, 32, 34-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Cramer, Ende, and Schonfelder.
Regarding claim 31, Sudou teaches a method of transforming a saw machine system among different configurations (see the discussion in claim 21 above for transforming from one machine to another different machine), comprising the steps of:
(a)    providing a modular saw machine which comprises a frame, a cutting tool guard, a driving motor coupled to said frame at a position adjacent to said cutting tool guard, a cutting tool driven to rotate by said driving motor for cutting a work piece, and a plurality of hand screws (see structures of the modular saw machine and hand screws that discus in claim 21 above and see reference of Ende for a hand screw);
(b)    providing an implement set (a sub-plate 53 in Figures 6A-D and 8A-C, and a base 10 of a first embodiment in in Figure 11, and a base 100 of the second embodiment in Figures 15-17) including a portable hand-held saw machine implement (the sub-plate 53 in Figures 6A-D and 8A-C) interchangeably coupled to said modular saw machine to transform between different types of saw machine, 
wherein said portable hand-held saw machine implement comprises a skid (the sub base 53) detachably coupled to said modular saw machine via said hand screws (screws 52B) to form a portable hand-held saw machine (Figure 5 “a portable hand-held saw machine 1” which has the skid or the sub base 53 removably attached to the portable hand-held saw machine as seen in Figures 6A-6C and Applicant’s specification, para. 54) for making cuts on the work piece when said skid is configured for sliding on the work piece.
However, Sudou fails to show a fixed-head saw machine implement, and a cutting-head guide-by-rail saw machine implement.
Cramer shows a saw device (Figures 1A-1C) that has a modular saw machine (a saw 99) removably attached to a fixed-head saw machine implement (a saw mount system 101, Figure 1A), wherein the fixed-head saw machine implement comprises a table frame (a support unit 110, Figure 1C) and a first cutting table (a work table 150) slidably mounted on the table frame for supporting the work piece (Para. 50), wherein said table frame has a supporting arm (an upper unit 120, Figure 1A), wherein said modular saw machine is detachably coupled at a top end of said supporting arm of said table frame above said cutting table to form a fixed-head saw machine (Figure 1B), wherein said first cutting table is slid toward said cutting tool for feeding the work piece thereto in order to cut the work piece by said cutting tool (Para. 50).

With regards to the “cutting-head guide-by-rail saw machine implement”, Schonfelder shows a modular saw machine (a portable saw 16),  a second cutting table (10, Figures 1-4 and Abstract, “a saw table”) and a cutting head guide rail (Figure 1 of Schonfelder shows railing tracks 36, 38, the cradle 24, and trips 48, 50) coupled on said cutting table, wherein said modular saw machine is detachably and slidably coupled at said cutting head guide rail to form a cutting-head guide-by-rail saw machine,
wherein said cutting table is configured for supporting the work piece in a stationary manner, such that said modular saw machine is slid at said second cutting head guide rail for cutting the work piece stationary placed on said second cutting table (a device 12 including a bolt and nut 68, Figure 2 and Col. 5, lines 1-2 of Schonfelder, “the workpiece may be further clamped to the saw table 10”, which intrinsically has a clamping device for retaining the workpiece on said cutting table and meet this limitation and Col. 2, lines 62-64 “The device 12 allows the workpiece to be set in position”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the portable handheld saw machine of Sudou to include a cutting-head guide-by-rail saw machine implement (kit), as taught by Schonfelder, in order to allow the portable saw machine to be used as a sliding saw machine for longitudinally cutting (Figures 1-2 of Schonfelder).

(c.1) detachably coupling said skid of said portable hand-held saw machine implement to said modular saw machine via said had screws to form a portable handheld saw machine for making cuts on the work piece when said skid is configured for sliding on the work piece (see the discussion of Cramer in claim 21 above);
(c.2) detachably coupling said modular saw machine at a top end of said supporting arm of said table frame above said cutting table to form a fixed-head saw machine, wherein said first cutting table is slid toward said cutting tool for feeding the work piece thereto in order to cut the work piece by said cutting tool (see the discussion of Cramer in claim 21 above); and
(c.3) detachably and slidably coupling said modular saw machine at said cutting head guide rail to form a cutting-head guide-by-rail saw machine, wherein said cutting table is configured for supporting the work piece in a stationary manner, such that said modular saw machine is slid at said second cutting head guide rail for cutting the work piece stationary placed on said second cutting table (see the discussion of Schonfelder in claim 21 above).
With regards to the “hand screws”, see the reference of Ende in the claim 21 rejection above.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the screws (52B) of the portable saw machine of Sudou to have screws to be hand screws, as taught by Ende, in order to allow the portable saw machine to be coupled to the skid (sub-base) via hand screws without using any additional tool.
Regarding claim 32, the modified method of Sudou teaches that the step (c.1) further comprises the steps of:
(c.1.1) detachably coupling two coupling ends of said skid to said frame via said hand screws, wherein a portion of said cutting tool is extended through a bottom surface of said skid (See the discussion in claim 22 above for the skid detachably coupling to the frame via said hand screws); and
(c.1.2) sliding a flat bottom surface of said skid on the work piece for making cuts of the work piece. (See the discussion in claims 21-22 above for the skid detachably coupling to the frame via said hand screws for making cuts of the work piece).
Regarding Claim 34, the modified method of Sudou teaches that the step (c.3) further comprises a step of:
(c.3.1) coupling one or more anchors at said cutting head guide rail for retaining the work piece on said second cutting table in a stationary manner, such that said modular saw machine is slid for cutting the work piece. (See the discussion in claims 21 and 24 above).
Regarding Claim 35, the modified method of Sudou teaches that the step (c.3) further comprises the steps of:
(c.3.2) extending two guide arms parallel with each other; and

Regarding Claim 36, the modified method of Sudou teaches that the step (c.3) further comprises a step of elevating said second cutting table by supporting said second cutting table a cutting table frame. (See the discussion in claim 26 above for elevating said second cutting table).
Regarding Claim 38, the modified method of Sudou teaches that the step (c.3) further comprises a step of elevating said second cutting table by supporting said second cutting table a cutting table frame. (See the discussion in claim 26 above for elevating said second cutting table).
Claims 33 and 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Cramer and Schonfelder and in view of Te Kolste.
Please note that these Claims 33 and 37 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Cramer, Schonfelder, Ende and in view of Te Kolste for hand screws of purposes.
Regarding claim 33, the modified method of Sudou teaches all of the limitations as state in claim 31 above except that the step (c.1) further comprises the steps of:
“(c.1.3) coupling an anchor strut of said portable hand-held saw machine implement at the work piece to define a fixed point;
(c.1.4) detachably coupling one end portion of a guide arm of said portable handheld saw machine implement to said modular saw machine and adjustably and rotatably coupling an opposed end portion of said guide arm at said anchor strut to selectively adjust a distance between said anchor strut and said cutting tool for making circular cuts on the work piece”.
Te Kolste shows a saw system (Figures 1 and 7-8) including a circular hand saw machine (Col. 1, line 6 and Title of the art), wherein the saw system mounts to a saw implement (a saw guide, Figures 7-8) by screws (8), which comprises an anchor and guide strut mechanism (35-37, Figure 8 that includes a bar 13 and a sliding member 15) for making circular cuts on a work piece (Col. 6, lines 1-3), 
wherein said anchor and guide strut mechanism comprises an anchor strut (a pin 35) arranged for being coupled at the work piece (a panel 9, Figure 8) to define a fixed point, and a guide arm (13) having one end portion detachably coupled to said modular saw machine via a screw (8, Figure 8) of a base (1) of the circular hand saw (please note that the rod 25 of Figure 8 belongs to the guide or said anchor and guide strut mechanism, as disclosed in Col. 5, lines 46-56) and an opposed end portion adjustably and rotatably coupled at said anchor strut to selectively adjust a distance between said anchor strut and said cutting tool  (Figures 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the portable handheld saw machine of Sudou to include an anchor and guide strut mechanism, as taught by Te Kolste, in order to allow the portable handheld saw machine to be used for circular sawing (Col. 6, lines 1-3 of Te Kolste).
Regarding Claim 37, the modified method of Sudou teaches that the step (c.3) further comprises a step of elevating said second cutting table by supporting .
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Sudou in view of Cramer and Schonfelder and in view Wikle et al (US 2013/0152407) hereinafter Wikle.
Please note that these Claims 39 and 40 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sudou in view of Cramer, Schonfelder, Ende and in view of Wikle for hand screws of purposes.
Regarding claims 39-40, the modified system of Sudou shows all of the limitations as stated in claims 31, 34, 35, 38 above except that the handle frame detachably coupled at said frame to form the hand-held device.
Wikle shows a portable circular saw machine (Figures 1-2) comprising a handle frame (20, 21, Figure 2) detachably coupled at a housing of said circular saw machine via screws (25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the portable saw machine of Sudou to include a handle frame coupled thereat to said modular saw machine, as taught by Wikle, in order to provide a secure and balanced position for carrying the portable saw machine (Para. 32 of Wikle).
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive for the following reasons:
With regards to the “Sudou and the claimed invention in the instant application are not the same invention”, this argument is acknowledged, Examiner agrees that the 
With regards to the “hand screws” as set forth in the (a) argument of the remarks, see the discussion of “screws 52B” above that are hand screws because they meet the definition of “hand screw” and see alternative a hand screw or a thumb screw of Ende.
With regards to “a skid detachably coupled to the modular saw machine via the hand screws to form the portable hand-held saw machine” as set forth in the (b) argument of the remarks, as seen in Sudou’s Figure 6B, the skid (sub base 53) is detachably coupled to the base (52) in the modular saw machine via the hand screws (52B) to form the portable hand-held saw machine as disclosed in Paras. 103 and 104 of Sudou. 
With regards to “the fixed-head saw machine” as set forth in the (c) argument of the remarks, see the new reference, Cramer.
With regards to “the cutting-head-guide-by- rail saw machine” as set forth in the (d) argument of the remarks, see the reference, Schonfelder.
With regards to “two coupling ends of the skid detachably coupled to the frame via the hand screws” as set forth in the (e) argument of the remarks, see the reference, Sudou and the discussion in claim 21 above. Examiner notes that as the claims 22, 32 are written, the frame is not defined its metes and bounds. Therefore, the base 52 of Sudou can be considered as a frame.
With regards to “handle frame” as set forth in the (f) argument of the remarks, see claim 29-30 and 39-40 above.
Since Applicant has canceled claims 1-20, the arguments from claims 1-20 are not valid. If Applicant argued claims 21-40, please see the discussions in the claim rejections above.
To expedite prosecution in the event the applicant has any questions or proposed claim amendments to discuss the applicant is invited to contact the examiner at the telephone number listed below.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724   

/EVAN H MACFARLANE/Examiner, Art Unit 3724